DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/20/2022 based on the Request for Continued Examination filed 5/20/2022 has been entered.
Claim Objections
Claim 20 is objected to because of the following informalities:  
In claim 20, line 4, and twice in line 10, “the convex surface” should be changed to --the at least one convex surface--. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitations “a series of ridges each protruding from the recessed first end portion” and “wherein the ridges terminate at an end adjacent to the recessed first end portion” in lines 3 and 4-5, respectively. It is unclear if the “end” in the second phrase is the end of the ridges or the end of another component. Further, the configuration is unclear since the ridges protrude from the recessed first end portion, so how do they terminate adjacent to the recessed first end portion?   
Claim 17 recites the limitation "the inside of the animal house" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 is rejected as depending upon a rejected claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (KR 20100025084) in view of Hammond (US 8973318).
Regarding claim 17, Oh discloses an impermeable hollow-moulded panel, for an animal house (Fig. 1; abstract).
Oh does not explicitly disclose the panel having a panel surface and a first end portion recessed from the panel surface and adjacent a first edge, the first end portion having a series of ridges each protruding from the recessed first end portion connected by a protruding spine protruding from the recessed first end portion, wherein the edges terminate at an end adjacent to the recessed first end portion and the ridges guide water downwards and away from the inside of the animal house, the spine extending in parallel with the first edge and the series of ridges extending diagonally from the protruding spine at an angle of between 5° and 80° to the first edge. 
Hammond teaches a panel surface and a first end portion recessed from the panel surface (Fig. 11; (102)) and adjacent a first edge (far left and right side of Fig. 11), the first end portion having a series of ridges (50) each protruding from the recessed first end portion connected by a protruding spine (51) protruding from the recessed first end portion, wherein the edges terminate at an end adjacent to the recessed first end portion (Fig. 11; the ridges terminate adjacent the top of the recessed first end portion) and the ridges guide water downwards and away from the inside of the animal house (this is intended use language and the art just has to be capable of guiding water, and since the ridges extend diagonally, see below, the ridges are capable of guiding water away from the base of the ridge), the spine extending in parallel with the first edge and the series of ridges extending diagonally from the protruding spine at an angle of between 5° and 80° to the first edge (Fig. 11; col. 8, lines 49-52 discusses embodiment of Fig. 9 and protrusions (26)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the animal house of Oh with the ridges as taught by Hammond in order to make it easier to align when laying the system. 
Regarding claim 18, Oh as modified by Hammond teaches (references to Hammond) wherein the ridges in the series of protruding ridges are parallel to each other (Fig. 12; parallel ridges (69)).
Allowable Subject Matter
Claims 1-7, 9-16, and 19-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Although the references of record show some features similar to those of Applicant’s animal house, the prior art fails to teach or make obvious the invention of claims 1 and 20.  
Regarding claim 1, Greitzer fails to teach a top wall connected to an outer wall and to an inner wall, the top wall defining a first gap with the at least one convex surface, wherein the top wall is movable laterally with respect to the at least one convex surface and is not restrained for movement by the impermeable hollow-moulded structure. The examiner can find no motivation to modify the top wall and impermeable hollow-moulded structure configuration disclosed by Greitzer without destroying the intended structure of the system taught by Greitzer.  
Regarding claim 20, Greitzer fails to teach movement of the movable part is movable laterally and is not restrained for movement by the impermeable hollow-moulded panel. The examiner can find no motivation to modify the movable part and impermeable hollow-moulded structure configuration disclosed by Greitzer without destroying the intended structure of the system taught by Greitzer.
Response to Arguments
Applicant's arguments filed 4/20/2022 with respect to claims 1 and 20 have been fully considered and are persuasive based off of the amendments, specifically adding the movement of the top wall and moveable part respectively. The 35 U.S.C. 102 and 35 U.S.C. 103 rejections with respect to claims 1-7, 9-16, and 19-20 have been withdrawn.  
Applicant’s arguments filed 4/20/2022 with respect to claim 17 have been fully considered but they are not persuasive. 
With respect to claim 17, Applicant argued that Hammond does not teach ridges and spines, and that hindsight has been used. Further applicant argued that Hammond is not related art. Therefore, applicant asserts that one skilled in the art would not have found it obvious to combine Oh and Hammond as proposed. 
The examiner respectfully disagrees. With respect to the argument that Hammond does not teach ridges and spines, ridges and spines are generic terms that are not further defined or narrowed by the instant specification. A ridge is defined at an elevated body part or structure (merriam-webster.com/dictionary/ridge). Item (50) of Hammond meets this definition and therefore, meets this limitation. Further, Item (51) of Hammond protrudes from the recessed first end portion and is a backbone like part to item (50) (collinsdictionary.com/us/dictionary/english/spine). Item (51) of Hammond meets this definition and therefore, meets this limitation.         
With respect to the argument that Hammond is not a related art, it is noted that both Oh and Hammond are trying to solve the same problem of providing components to be used in construction of a structure, and therefore would be obvious to combine for one of ordinary skill in the art. Therefore, the prior art meets the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLY W. LYNCH whose telephone number is (571)272-5552. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm, Eastern Time, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARLY W. LYNCH/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643